IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-21260
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

JUAN CARLOS MORFIN,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-543-2
                       --------------------
                         February 20, 2002
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Juan Carlos Morfin has filed a

motion to withdraw as counsel and a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).    Morfin has not

filed a response.   Our independent review of the record and

counsel’s brief discloses no nonfrivolous issue.   Accordingly,

counsel’s motion to withdraw is GRANTED, counsel is excused from

further responsibilities, and the APPEAL IS DISMISSED.    See

5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.